         Case 2:20-cv-00219-BSM Document 8 Filed 08/19/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

DEMARCUS PARKER                                                                PLAINTIFF

v.                          CASE NO. 2:20-CV-00219-BSM

CITY OF WEST MEMPHIS, et al.                                                DEFENDANTS

                                          ORDER

       Plaintiff Demarcus Parker has not complied with the November 12, 2020 order [Doc.

No. 4] directing him to update his address, and the time to do so has expired. His mail

continues to be returned as undeliverable. Accordingly, this case is dismissed without

prejudice for failure to prosecute. See Local Rule 5.5(c)(2). It is certified that an in forma

pauperis appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 19th day of August, 2021.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
